—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Henry, J.), dated May 10, 1999, which granted the plaintiffs motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The defendant failed, as a matter of law, to rebut the presumption of negligence arising from his rear-end collision with the plaintiffs vehicle (see, Benyarko v Avis Rent A Car Sys., 162 AD2d 572, 573; Young v City of New York, 113 AD2d 833). Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.